IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


XCBOB'S PARTS & ACCESSORIES,             : No. 349 MAL 2017
INC.,                                    :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
ED TUCKER DISTRIBUTING, INC,             :
T/D/B/A TUCKER ROCKY,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.